United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3668
                                   ___________

Roy Hoggard, II,                     *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Mildred Dale, Sgt., Cummins Unit,    * Eastern District of Arkansas.
ADC; John Doe, Assistant Director,   *
Arkansas Department of Correction,   * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: July 7, 2006
                                Filed: July 12, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas state prisoner Roy Hoggard appeals following the district court’s1
adverse grant of summary judgment and its denial of several post-judgment motions
in his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we conclude
dismissal of the complaint was proper for the reasons explained by the district court.


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. 636(c).
We also conclude that the district court did not abuse its discretion in denying the
post-judgment motions. Accordingly, we affirm the judgment. See 8th Cir. 47A(a).
                     ______________________________




                                        -2-